DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending.
Response to Arguments
3.	Applicant’s arguments, see Remark, filed April 8, 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, the claims remain rejected under 35 U.S.C. 103 as being unpatentable over Li et al. in view of HIETALAHTI et al.  The rejection has been modified to clearly point out the obviousness.  The detailed action below.  This Office Action is non-final.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3, 5, 8-10, 12, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0119034 A1) in view of HIETALAHTI et al. (US 2013/0237223 A1).
	Regarding claim 1, 8, 15 and 19, Li et al. disclose a computer-implemented method performed by one or more processors configured with instructions, the computer-implemented method comprising:
	utilizing a first Radio Access Technology (RAT) to receive, via a first connection between a first computing device and a network associated with a with a wireless service provider, first data from an application associated with the first computing device; (“Connect to service provider via first radio access technology (RAT), step 204, figure 2);
	causing the application to receive second data indicating a change from the first connection associated with the first RAT to a second connection associated with a second RAT (“Fallback to second RAT, step 208, YES”);
	receiving a registration request from the application, wherein the registration request requests the second connection associated with the second RAT; and causing the application to utilize the second connection. (“A service provider network terminates first connection with the device using first radio access technology. The service provider network initiates second connection with the device using second radio access technology.”) See Abstract.

    PNG
    media_image1.png
    603
    522
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    672
    624
    media_image2.png
    Greyscale

	Li et al. fails to disclose maintaining first connection data associated with the application for a period of time after providing the second data to the application.
	HIETALAHTI et al. in the same filed of invention, disclose the feature.

    PNG
    media_image3.png
    350
    538
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    623
    601
    media_image4.png
    Greyscale

Table 5 and 6 provides information whether a RAT is available for a connection between UT and the network.  
HIETALAHTI et al. further disclose maintaining, first connection data associated with the application for a period of time after providing the second data to the application;
([0029]: “In step 210, the UT 104, 106 may generate an information element according to which the first RAT (e.g. the 4G) of the first PLMN #A has been marked as disabled.  The information element may be valid until predetermined criterion is met and at least beyond a point of time when the UT 104, 106 switches to another PLMN and/or another RAT.  Beyond the point of time of the switch denotes time after the UL 104. 106 has successfully registered to the selected PLMN, such as the second PLMN #B, or a time after the UT 104, 106 has successfully connected to another RAT (e.g. the 2G or the 3G) than the current first RAT.”)
Although Hietalahti et al. teach the UT may generate the table 5 and 6, it would have been obvious to those having ordinary skills in the art to maintain the connection information in the network, so the network may monitor the RATs whether a UT is attached/detached to/from a certain RAT, in order to select the best available channel for establishing a communication connection.
	Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine Li et al. with HIETALAHTI et al. so to maintain, at the network, connection data, beyond a point of time after the UT has successfully connected to another RAT.
	 
	Regarding claim 3, 10 and 17, HIETALAHTI et al. disclose wherein the period of time is configurable. ([0029]: “wherein the information element is valid until a predetermined criterion is met and at least beyond a point of time when the user terminal switches to another PLMN and/or to another RAT.”)

	Regarding claims 9 and 16, Li et al. further teach detecting a disconnection from the first RAT.  (“maintaining connection to the first RAT of the first PLMN unit another PLMN or RAT in the first PLMN becomes available; upon detecting that another PLMN or RAT is available, considering the first RAT of the first PLMN as disabled.”).

	Regarding claims 5, 7, 12 and 20, HIETALAHTI et al. further disclose causing a notification to be provided to the first computer device that indicates the change from the first RAT to the second RAT.  ([0040]: “upon detecting that the 3G (it should be noted that 2G would make a similar case) is available, the UL 106 may decide to connect to the 3G.”)

6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0119034 A1) in view of HIETALAHTI et al. (US 2013/0237223 A1) further in view of KIM et al. (US 2018/0227699 A1).
	Regarding claim 2, Li et al. in view of HIETALAHTI et al. fail to disclose detecting the change in the first RAT, wherein the first RAT is a (4G) RAT and the second RAT is a (5G) RAT.
	KIM et al. in the same field of invention, teach ([0123]: “According to another example, in the case of a terminal that may use fourth generation (4G) and (5G), since 4G has wider coverage than 5G, 4G is more suitable for a voice service.  Therefore, the terminal may use a voice service in 4G, and use data service in 5G.  In the case, when a voice call is arrived at the terminal, the 5G system may make the terminal fall back to the 4G system so that the terminal uses the voice service.  In order to notify the terminal that the fallback to the 4G is required, the 5G system may include an indication that it is a voice call paging in message such that the terminal may fall back to the 4G system.”)
	Therefore, it would have been obvious to those having ordinary skill in the art before the effective filing date of the claimed invention to combine KIM et al. with Li et al. in view of HIETALAHTI et al., for example, the 4G/LTE network can provide a fallback option when 5G/NR coverage is not adequate or when some service (e.g., Voice over Internet Protocol (VoIP), such as Voice over LTE (VoLTE), and/or another services) are not deployed on the 5G/NR network.

7.	Claims 6, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0119034 A1) in view of HIETALAHTI et al. (US 2013/0237223 A1) further in view of Kanauchi et al. (US 2011/0182240 A1).
	Regarding claims 6, 13 and 14, Li et al. in view of HIETALAHTI et al. fail to disclose wherein causing the notification includes causing a graphical user interface to be displayed on the first computing device, the graphical user interface includes one or more user interface elements, wherein the one or more user interface elements include data that indicates the change to the second RAT.
	Kanauchi et al., in the same field of invention, teach ([0038]: “The determination unit 24 is configured to determine whether or not the RAT of the cell which the mobile station UE camps on is changed, whether or not the mobile communication system compatible with the RAT is unusable, and the like, and is configured to notify, to any of the location registration control unit 21, the PLMN selection unit 22, the display unit 31, and the camp-on processing unit 12, the determination result.”)

    PNG
    media_image5.png
    394
    437
    media_image5.png
    Greyscale

	It would have been obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to notify changing of RAT in a display unit of user terminal.

8.	Claims 4,11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2015/0119034 A1) in view of HIETALAHTI et al. (US 2013/0237223 A1) further in view of Phelps et al. (US 8,861,692 B1).
	Regarding claims 4,	11 and 18, Li et al. in view of HIETALAHTI et al. fails to teach wherein one or more of the first connection or the second connection utilizes a WebTRC socket.
	Phelps et al. teach (“A WebRTC enabled browser application may include a Web Application Programming interface (API) that may interface with an audio and/or video application enabled for real-time communication.  The Web API may interface with a WebRTC API.  The WebRTC API may interface with real-time communication protocol...that may manage real-time connections with other devices across a network.”)
	Therefore, it would have been obvious to those having ordinary skills in the art before the effective filing date of the claimed invention to utilize WebRTC socket in Li.
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,813,009 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of the application encompass the claimed invention in US 10,813,009 B2.
Application claim 1:
    A computer-implemented method performed by one or more processors configured with specific instructions, the computer-implemented method comprising:
    utilizing a first Radio Access Technology (RAT) to receive, via a first connection between a first computing device and a network associated with a wireless service provider, first data from an application associated with the first computing device;
    causing the application to receive second data indicating a change from the first connection associated with the first RAT to a second connection associated with a second RAT;
     maintaining, at the network associated with the wireless service provider, first connection data associated with the application for a period of time after providing the second data to the application;
    receiving a registration request from the application, wherein the registration request requests the second connection associated with the second RAT; and 
    causing the application to utilize the second connection.
US 10,813,009 B2-claim 1:
   A computer-implemented method performed by one or more processors configured with specific instructions, the computer-implemented method comprising:
    utilizing a first Radio Access Technology (RAT) to receive, via a first connection between a first computing device and a network associated with a wireless service provider, first data from an application associated with the first computing device;
    causing the application to receive second data indicating a change from the first connection associated with the first RAT to a second connection associated with a second RAT;
    maintaining, at the network associated with the wireless service provider, first connection data associated with the application for a period of time after providing the second data to the application;
    receiving a registration request from the application, wherein the registration request requests the second connection associated with the second RAT; and
    causing the application to utilize the second connection, wherein one or more of the first connection or the second connection utilizes a Web RTC socket.


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA H PHAM whose telephone number is (571)272-3135. The examiner can normally be reached 571-272-3135.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRENDA H. PHAM
Primary Examiner
Art Unit 2412



/BRENDA H PHAM/Primary Examiner, Art Unit 2412